Citation Nr: 0032396	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits based 
upon the appellant's alleged status as the helpless child of 
the veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran retired in April 1964 after completing more than 
20 years of active military service; he died on May [redacted], 1972.  
The appellant is his daughter.  

This matter arises from an April 1999 decision by the VA 
Regional Office (RO) in Indianapolis, Indiana, that denied 
the benefit now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDING OF FACT

At the time of her 18th birthday, the appellant was not 
permanently incapable of self-support.  


CONCLUSION OF LAW

The criteria for VA DIC benefits based upon the appellant's 
status as the helpless child of the veteran have not been 
met.  38 U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 3.57, 3.356 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has filed a claim seeking DIC benefits based 
upon the veteran's death.  Such benefits are available only 
to certain survivors of deceased veterans.  See 38 U.S.C.A. 
§ 1310 (West 1991).  With certain exceptions, a child of a 
veteran does not qualify as a legally valid claimant for DIC 
purposes after having attained the age of 18.  See 
38 U.S.C.A. § 101(4)(A).  The appellant was born on 
February [redacted], 1949; she currently is more than 50 
years of age.  

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one that is at 
issue in the present appeal, pertains to an unmarried, 
legitimate child of the veteran "who, before attaining the 
age of 18 years, became permanently incapable of self-
support" by reason of mental or physical defect.  See 
38 U.S.C.A. §§ 101(4)(A)(ii); 38 C.F.R. § 3.356(a).  This 
requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at age 18, the Board need 
go no further.  See Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).  

In the instant case, the appellant contends that because of a 
psychiatric disorder, more specifically manic-depression that 
has been present since she was 11 years of age, she has been 
incapable of self-support since that time.  The appellant has 
submitted various statements from her private physician that 
indicate that he has treated her for bipolar manic-depression 
for a number of years.  He also indicated that, in all 
likelihood, the appellant developed manic-depression as early 
as 11 years of age.  He further indicated that her illness 
will always require care and medications, but that through 
such a regimen, the appellant has improved greatly.  The 
physician had no personal knowledge of the appellant's 
psychiatric status when 

she attained 18 years of age.  

At her personal hearing conducted at the RO in August 1999, 
the appellant testified that she dropped out of high school 
at 15 years of age in order to marry.  She testified that she 
then was hospitalized for her psychiatric disorder on a 
number of occasions both prior to her 18th birthday and 
subsequent thereto.  She testified further that her 
psychiatric disorder was instrumental in her subsequent 
divorce.  However, she also testified that despite receiving 
treatment for her psychiatric disorder, she attained a high 
school equivalency diploma and worked for General Electric 
for "a long time."  Furthermore, the record indicates that 
the appellant gave birth to three children which, if her 
testimony is to be believed, she raised on her own because 
she lived apart from her husband more so than with him during 
the 25-year tenure of her marriage.  Finally, the appellant 
and her mother testified that various family members had 
given financial assistance to the appellant throughout the 
years so that she could make ends meet.  

The evidentiary record, as summarized above, does not 
demonstrate that the appellant became permanently incapable 
of self-support on or before her 18th birthday in 1967.  
Although it is noted that the appellant may have had a 
psychiatric disorder prior to her 18th birthday, this does 
not establish that symptomatology associated therewith 
rendered her permanently incapable of self-support at that 
time.  As previously noted, the appellant married and gave 
birth to children that she was able to care for prior to her 
18th birthday.  Finally, various statements from her private 
physician indicate only that she suffers from a bipolar 
manic-depressive illness, and that this illness may have 
existed prior to her 18th birthday; however, it does not 
indicate that it rendered her permanently incapable of self-
support prior to her 18th birthday.  Because the 
preponderance of the evidence is against the appellant's 
claim as the helpless child of the veteran, she 

is not now eligible for DIC benefits.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Veterans' Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, __(2000) (to 
be codified as amended at 38 U.S.C.A. § 5107).


ORDER

The claim for VA DIC benefits based on the appellant's 
alleged status as the helpless child of the veteran is 
denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals







